DETAILED ACTION
This action is in response to Applicant’s submission dated August 2, 2021; in which Applicant amended claim 1, and canceled claims 2 and 5.
 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-13 of U.S. Patent No. 9,796,688 (US ‘688).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘688 claims the synthesis of N-protected 3,6-bis-[4-aminoalkyl]-2,5-diketopiperazine by heating a solution of an amino acid having a free α-amine group and a protected amine group, and means for catalyzing dehydrative cyclocondensation of said amino acid; wherein said solution is heated to a target temperature between 160°C and 170°C (instant claim 1), which is achieved in 4-6 hours (instant claims 1 and 3) and is maintained for up to 8 hours (instant claim 4).  Claim 4 of (US ‘688) teaches that the catalyst is selected from phosphoric acid, sulfuric acid and phosphorus pentoxide (instant claim 6).  
Claims 1, 3-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13 and 16-24 of U.S. Patent No. 9,346,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference teaches a method of preparing N-protected 3,6-bis[4-aminoalkyl]-2,5-diketopiperazine by heating a solution comprising N-benzyloxycarbonyl-lysine (amino acid having a free amino group and a protected amino group) and phosphorus pentoxide (catalyst).  Claims 2 and 13 of the reference teach the temperature of the reaction is between 160°C and 170°C (instant claim 1).  Claims 7-10 and 17-20 teach the reaction times (instant claims 1 and 3-4) and claims 21-23 of the reference teach the catalysts (instant claim 6).
Claims 1, 3-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-16, 19-21, and 24 of U.S. Patent No. 7,709,639 (US ‘639).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘639 claims the synthesis of N-protected bis-3,6-[4-aminobutyl]-2,5-diketopiperazine by heating a solution of amino protected lysine in the presence of a catalyst selected from phosphoric acid, sulfuric acid and phosphorus pentoxide (instant claim 6).  Claims 8 and 11 of US ‘639 teach the reaction temperature to be between 160°C and 170°C (instant claim 1).  Claims 9 and 12-15 teach the reaction times (instant claims 1 and 3-4).
Because Applicant did not provide any Terminal Disclaimers to these outstanding rejections, they are hereby maintained.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932